        Case 1:19-cv-01719-GHW Document 144 Filed 10/28/19 Page 1 of 2



Via ECF

October 28, 2019

Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    State Street Global Advisors Trust Company v. Visbal, Case No. 1:19-cv-1719-GHW

Dear Judge Woods:

        We write jointly pursuant to Your Honor’s individual rules and practices to request an
adjournment of certain upcoming deadlines, given the Court’s recent extension of the fact
discovery deadline. See Dkt. No. 141. The Court extended the fact discovery deadline to
December 3, 2019, to accommodate a request from Judge Steward of the Federal Court of Australia
that the deposition of Ms. Rebecca Hanlan for the purpose of the above-captioned proceeding take
place after she has testified in the Australian trial, which is scheduled to conclude on November
29, 2019. See id. Counsel for the parties have met and conferred and agree that an extension of
the current expert discovery deadlines is desired so that expert discovery may proceed upon the
closure of fact discovery. The parties also agree that the deadlines for motions for summary
judgment should be extended to allow sufficient time for preparation of such motions following
the closure of expert discovery. In addition, the parties request that the Court postpone the post-
discovery status conference (and related status update letter) currently scheduled for December 19,
2019, so that it occurs after the completion of all expert discovery and may also serve as the pre-
motion for summary judgment conference as contemplated in Paragraph 10 of Your Honor’s civil
case management plan form.

       In light of the scheduling changes, we propose the following schedule for the upcoming
deadlines:

 Event                                   Current Deadline             Proposed Deadline
 Deadline for every party-proponent of November 4, 2019               December 3, 2019
 a claim (including any counterclaim,
 cross-claim, or third party claim) that
 intends to offer expert testimony in
 respect of such claim to make the
 disclosures required by Fed. R. Civ. P.
 26(a)(2)
 Deadline for every party-opponent of November 18, 2019               December 17, 2019
 such claim that intends to offer expert
 testimony in opposition to such claim
 to make the disclosures required by
 Fed. R. Civ. P. 26(a)(2)


                                                                                                 1
        Case 1:19-cv-01719-GHW Document 144 Filed 10/28/19 Page 2 of 2



 Completion of all expert discovery          December 23, 2019         January 17, 2020
 Parties to file a joint letter updating the December 12, 2019         January 25, 2019
 Court on the status of the case
 Status conference                           December 19, 2019         January 31, 2019, or other
                                                                       date following the close of
                                                                       expert discovery at the
                                                                       Court’s convenience
 Deadline to file motions for summary January 22, 2020                 February 17, 2020
 judgment

A proposed Revised Civil Case Management Plan and Scheduling Order is attached hereto as
Exhibit A.

         There will be no prejudice to either party based on an adjournment of these dates. Though
this is the second request for adjournment of these deadlines, we believe a corollary extension is
warranted in light of the recent extension of the fact discovery deadline.

       We thank the Court for its time and attention to this matter.

Respectfully Submitted,

 /s/ Michael F. Autuoro                               /s/ Steven J. Mitby
 Michael F. Autuoro                                   Steven J. Mitby
 FISH & RICHARDSON P.C.                               Seiler Mitby, PLLC
 autuoro@fr.com                                       smitby@seilermitby.com
 601 Lexington Avenue, 52nd Floor                     2700 Research Forest Drive, Suite 100
 New York, NY 10022                                   The Woodlands, Texas 77381
 Telephone: (212) 765-5070                            Telephone: (281) 419-7770
 Facsimile: (212) 258-2291                            Fax: (281) 419-7791

 Attorney for Plaintiff                               Attorney for Defendant




                                                                                                     2
